DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term WiMax, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized entirely wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).  A processor, as claimed, is structure.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2020/032698 A1 to LEE et al. (“Lee”) [provided by Applicant].
As to claim 1, see similar rejection to claim 14.
As to claim 2, Lee further discloses the method of claim 1, wherein the second resource for the PSFCH is partly or fully overlapped with the first resource for the first sidelink transmission in the time domain (para. 0166, partially or completely overlap in time domain). 
As to claim 3, Lee further discloses the method of claim 1, further comprising: deprioritizing a transmission on a carrier in the overlapped slot to satisfy the first number of carriers (para. 0155, rules, omitting or reducing power for low priority transmission). 
As to claim 4, see similar rejection to claim 15.

As to claim 7, Lee further discloses the method of claim 1, wherein the first number of carriers is the number of the UE's TX RF chains (para. 0155, NR SL and LTE SL; number of TX chains). 
As to claims 8-12, see similar rejections to claims 16-20, respectively.
As to claim 13, Lee further discloses the method of claim 1, further comprising: when the PSFCH is prioritized, not transmitting or not allowing the transmission of the deprioritized first sidelink transmission or the overlapped portion of the deprioritized first sidelink transmission on the first carrier, and/or when the first sidelink transmission is prioritized, not transmitting or not allowing the transmission of the deprioritized PSFCH or the overlapped portion of the deprioritized PSFCH on the second carrier (para. 0155, rules, omitting or reducing power for low priority transmission). 
As to claim 14, Lee discloses a User Equipment (UE) (para. 0009, UE), the UE comprising: a control circuit (para. 0256, processor); a processor installed in the control circuit (para. 0256, processor (i.e. control circuit) contains DSP/PLD (i.e. processors)); and a memory installed in the control circuit and coupled to the processor (para. 0256-0257, processor (i.e. control circuit) contains memory; DSP/PLD (i.e. processors)); wherein the processor is configured to execute a program code stored in the memory (para. 0253, processor (i.e. containing DSP/PLD) performs processes from software code) to: perform one or more sidelink transmissions on multiple carriers, wherein the UE is able to transmit a first number of carriers among the multiple carriers at the same 

As to claim 15, Lee further discloses the UE of claim 14, wherein the feedback is a HARQ-ACK associated with a second sidelink transmission received by the first UE and transmitted by a second UE (para. 0161, HARQ-ACK feedback, i.e. implies a previous sidelink transmission occurs from another UE; para. 0009, sidelink is from UE to UE), and/or wherein the first UE receives the second sidelink transmission after and/or later than the time that the first UE selects the first resource in the first slot. 

As to claim 16, Lee further discloses the UE of claim 14, wherein the rule is based on the contents of the feedback, wherein the UE prioritizes to transmit the PSFCH if the feedback content is ACK (para. 0161, HARQ-ACK set to higher priority), and/or deprioritizes the PSFCH if the feedback content is NACK. 



As to claim 18, Lee further discloses the UE of claim 15, wherein the rule is based on the priority of the first sidelink transmission and the priority of the second sidelink transmission, wherein the UE prioritizes to transmit the PSFCH if the second sidelink transmission has a higher priority than the first sidelink transmission (para. 0161, para. 0161, HARQ-ACK set to higher priority), and/or the UE prioritizes to transmit the first sidelink transmission if the first sidelink transmission has higher priority than the second sidelink transmission (para. 0161, relatively high or low power message is given high priority). 

As to claim 19, Lee further disclose the UE of claim 18, wherein the priority of the second sidelink transmission is indicated in a second sidelink control information, wherein the second sidelink control information schedules the second sidelink transmission, and/or the priority of the first sidelink transmission is indicated in a first sidelink control information, wherein the first sidelink control information schedules the first sidelink transmission (para. 0159, a message related to a relatively high or low 

As to claim 20, Lee further discloses the UE of claim 14, wherein the rule depends on CBR, wherein the UE prioritizes to transmit the PSFCH if the CBR of the second carrier is lower than the CBR of the first carrier, and/or the UE prioritizes to transmit the first sidelink transmission if the CBR of the first carrier is lower than the CBR of the second carrier (para. 0161, channel with relatively small or large CBR value given relatively high priority).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/032698 A1 to LEE et al. (“Lee”) [provided by Applicant] in view of U.S. Publication No. 2020/0145867 A1 to TSENG et al. (“Tseng”).
As to claim 5, Lee does not expressly disclose the method of claim 4, wherein the first UE receives the second sidelink transmission after and/or later than the time that the first UE selects the first resource in the first slot. 
Tseng discloses UE 220 performs a simultaneous exchange of SL data (i.e. selecting first resource at first slot) at step 230 pertaining to LTE and NR, then UE 220 receives a SL measurement report at 240 (i.e. second sidelink transmission) and then 
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the SL reports of Tseng into the invention of Lee. The suggestion/motivation would have been to report sidelink measurements in next generation wireless networks (Tseng, para. 0005).  Including the SL reports of Tseng into the invention of Lee was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tseng.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
R1-1812364 (provided by Applicant) discloses UE 1 transmits a packet to UE 2 in slot n, and receives an ACK/NACK from UE 2 at slot n + 2 (pages 5-6), but not in the manner of claim 5.
U.S. Publication No. 2020/0328852 A1 discloses a first and second terminal exchanging measurement and/or data and communicating feedback information (fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463